Opinion
Per Curiam,
John J. Bower, presently in the Eastern State Penitentiary, filed a petition for a writ of habeas corpus in the Court of Common Pleas of Union County alleging certain errors in his trial on a charge of murder. In the petition he averred that during the trial the criminal record of a person other than himself, although bearing a name somewhat' similar to his own, was introduced against him. The trial court, in dismissing the rule to show cause which it had issued on the petition, made no reference to this particular charge made by the relator. Without deciding any of the legal matters raised in the petition, the record is remanded for a determination as to whether it is a fact that the criminal record of someone other than the defendant was presented at the trial as against the defendant.
Justice Alpern took no part in the consideration or decision of this case.